USCA4 Appeal: 21-6981      Doc: 5        Filed: 12/27/2021     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6981


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RODNEY D. CRAWLEY,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:16-cr-00037-JAG-RCY-1)


        Submitted: December 21, 2021                                Decided: December 27, 2021


        Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Rodney D. Crawley, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6981         Doc: 5      Filed: 12/27/2021      Pg: 2 of 2




        PER CURIAM:

               Rodney D. Crawley appeals the district court’s order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the

        record on appeal and conclude that the district court did not abuse its discretion in denying

        Crawley’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating

        standard of review), cert. denied, 142 S. Ct. 383 (2021). Accordingly, we affirm the district

        court’s order. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     2